
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.12

GRAPHIC [g947879.jpg]

OFFICER CERTIFICATE*

 
   
Date: August 11, 2011   Seller Name: Home Loan Center, Inc.

I, Rian Furey, hereby certify that I am a duly elected Senior Vice President of
Seller and do further certify that the following are accurate, true and correct
and may be relied upon by Bank of America, N.A. (the "Buyer"):

1.Representations and Warranties: The representations and warranties made by
Seller under the Principal Agreements (as defined in Master Repurchase Agreement
between Buyer and Seller) are accurate and true on and as of the date hereof
with the same effect as though such representations and warranties had been made
on and as of the date hereof, including, without limitation, the following:

(a)Financial Condition. All financial statements of Seller and each Guarantor
delivered to Buyer fairly and accurately present the financial condition of the
parties for whom such statements are submitted. The financial statements of
Seller have been prepared in accordance with GAAP consistently applied
throughout the periods involved, and there are no contingent liabilities not
disclosed thereby that would adversely affect the financial condition of Seller.
Since the close of the period covered by the latest financial statement
delivered to Buyer with respect to Seller and as the date hereof, there has been
no material adverse change in the assets, liabilities or financial condition of
Seller nor is Seller aware of any facts that, with or without notice or lapse of
time or both, would or could result in any such material adverse change. No
event has occurred, including, without limitation, any litigation or
administrative proceedings, and no condition exists or, to the knowledge of
Seller, is threatened, that (i) might render Seller unable to perform its
obligations under the Principal Agreements and all other documents contemplated
thereby; (ii) would constitute a Potential Default or Event of Default; or
(iii) might adversely affect the financial condition of Seller or the validity,
priority or enforceability of the Principal Agreements or any other documents
contemplated thereby.

(b)Solvency. Seller is solvent and will not take any action that constitutes an
act, or would give rise to an event, of insolvency after giving effect to the
transactions contemplated by the Principal Agreements, and Seller, after giving
effect to the transactions contemplated by the Principal Agreements, will have
an adequate amount of capital to conduct its business in the foreseeable future.

2.Compliance with Principal Agreements: Seller is in full compliance with all of
the terms and provisions set forth in the Principal Agreements on its part to be
performed and observed, and no Event of Default or Potential Default has
occurred and is continuing.

3.No Change in Executive Management: No material change in the Executive
Management, business, assets or financial or other condition of Seller and its
consolidated Subsidiaries taken as a whole has occurred.

4.No Material Changes in Policies and Procedures: No material changes have
occurred in the policies and procedures, whether written or verbal, used by
Seller to conduct its business and its operation, including, without limitation,
no material changes in the following areas: (i) underwriting; (ii) secondary
marketing (including hedge strategy); (iii) appraiser approval and control;
(iv) closing protection and (v) broker approval and control.

--------------------------------------------------------------------------------



5.No Changes in Structure of Seller: No changes have occurred in the legal
structure and/or organization of Seller nor has Seller merged with or otherwise
acquired the assets of any other entity.

6.Compliance with Other Agreements: Seller is in full compliance with all of the
terms and provisions set forth in any agreements between Seller, Buyer's parent
and/or Buyer's affiliates on its part to be performed and observed, and no Event
of Default or Potential Default has occurred and is continuing.

7.Escrow and Mortgage Insurance Proceeds: Seller has segregated all escrow and
mortgage insurance proceeds into an individual custodial account and is in
compliance with all applicable laws, FNMA, FHLMC, and GNMA guidelines related
thereto.

8.Capitalized Terms: All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in that certain Master Repurchase
Agreement by and between Buyer and Seller.

9.Facsimiles: Facsimile signatures shall be deemed valid and binding to the same
extent as the original.

IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name as of the
date first written above.

 
   
   
Signature:     


--------------------------------------------------------------------------------

   
Printed Name:
 
Rian Furey
 
 


*TO THE EXTENT SELLER IS UNABLE TO MAKE THE CERTIFICATIONS REQUIRED HEREIN,
PLEASE ATTACH A SEPARATE SHEET DETAILING THE REASONS


2

--------------------------------------------------------------------------------



August 11, 2011

Home Loan Center, Inc.
163 Technology Drive
Irvine, CA 92618
Attn: Rian Furey, Senior Vice President

Re:Master Repurchase Agreement

Dear Ladies and Gentlemen:

        Reference is hereby made to that Master Repurchase Agreement by and
between Bank of America, N.A. ("Buyer") and Home Loan Center, Inc. (the
"Seller") dated May 1, 2009 (the "Agreement"). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

        Buyer and Seller mutually agree to extend the term of the Agreement from
that stated as the Expiration Date in the Transactions Terms Letter to the
earlier of (i) the Closing Date, as defined in Section 4.1 of that certain Asset
Purchase Agreement by and among Tree.com, Inc, Home Loan Center, Inc.,
LendingTree, LLC and HLC Escrow, Inc. and Discover Bank, dated May 12, 2011, or
(ii) October 1, 2011 (the "Extension"), at which time the Agreement will expire.
Following the expiration date of such Extension, all indebtedness due Buyer
under the Principal Agreements shall be immediately due and payable without
notice to Seller and without presentment, demand, protest, notice of protest or
dishonor, all of which are hereby expressly waived by Seller.

        Nothing herein shall affect, nor be construed or interpreted to affect,
the rights and remedies of Buyer under the Agreement and all terms and
conditions of the Agreement shall be deemed to have been in full force and
effect as of the date of the Agreement and prior to the Extension and shall
remain in full force and effect during the Extension. This letter agreement
shall be construed in accordance with and governed by the laws of the State of
California, without regard to principles of conflicts of laws.

        Please acknowledge your agreement to the terms and conditions of this
letter by signing in the appropriate space below and returning a copy of the
same to the undersigned. Facsimile signatures shall be deemed valid and binding
to the same extent as the original.

Sincerely,   Agreed to and Accepted by:
Bank of America, N.A.
 
Home Loan Center, Inc. As Buyer   As Seller
By:
 
  


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


Name:
 
 
 
Name:
 
 
Title:
 
 
 
Title:
 
 

3

--------------------------------------------------------------------------------





QuickLinks


TO THE EXTENT SELLER IS UNABLE TO MAKE THE CERTIFICATIONS REQUIRED HEREIN,
PLEASE ATTACH A SEPARATE SHEET DETAILING THE REASONS
